Citation Nr: 1712289	
Decision Date: 04/17/17    Archive Date: 04/26/17

DOCKET NO.  13-19 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for squamous cell carcinoma of the neck, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Smith-Jennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to July 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) via videoconference in June 2016.

During the June 2016 hearing, the Veteran's representative raised the issue of whether a September 2010 rating decision that denied service connection for hearing loss should be revised or reversed on the basis of clear and unmistakable error (CUE).  The Board does not have jurisdiction over this issue as it has not been addressed by the Agency of Original Jurisdiction (AOJ).  See Bowen v. Shinseki, 25 Vet. App. 250, 255 (2012) ("[R]equests for revision of an RO decision based on CUE must first be submitted to and adjudicated by the RO before the Board can attain jurisdiction over the request.").

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's squamous cell carcinoma of the neck did not manifest during service or within a year of service, and was not caused by any in-service event, including herbicide exposure.  


CONCLUSION OF LAW

The criteria for service connection for squamous cell carcinoma of the neck have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).    


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the RO provided adequate notice in a November 2009 letter.

With regard to VA's duty to assist in the development of a claim, VA must assist a claimant in obtaining service treatment records (STRs) and other relevant records identified by the claimant.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(3).  Pursuant to this duty, VA associated with the Veteran's claims file his STRs and records of his relevant private treatment.

Coincident to VA's duty to assist the Veteran in substantiating his claim, VA must also provide an examination or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  VA provided medical examinations in August 2010 and May 2013.  The Board also requested an additional medical opinion in August 2016.  

The Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Thus, all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Service Connection for Squamous Cell Carcinoma of the Neck

The Veteran contends that his squamous cell carcinoma originated in his lungs, and because lung cancer is one of the diseases which have been presumptively associated with exposure to herbicide agents, his squamous cell carcinoma should similarly be presumed to be related to exposure to herbicide agents, to include Agent Orange.

Generally, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).
  
Service connection may also be granted through the application of statutory presumptions for chronic conditions.  See 38 U.S.C.A. §§ 1101(3), 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a) (2016).  Squamous cell carcinoma (malignant tumor) is included under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) also applies.  38 C.F.R. § 3.307; Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).  Presumptive service connection for "chronic diseases" must be considered on three bases: chronicity during service, continuity of symptomatology since service, and manifestations within one year of the claimant's separation from service.  38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1336-38.  The application of these presumptions operate to satisfy the "in-service incurrence or aggravation" element and establish a nexus between service and a current disability, which must be found before entitlement to service connection can be granted. 

Additionally, a veteran who, during active service, served in the Republic of Vietnam (Vietnam) during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307 (a)(6)(iii) (2016).  If a veteran is presumed to have been exposed to an herbicide during such active service, the veteran shall be service connected for the diseases listed under  38 C.F.R. § 3.309 (e) if the disability manifested to a degree of 10 percent or more at any time after active service.  See 38 C.F.R. § 3.307 (a)(6)(ii).  Where presumptive service connection is not warranted because the claimed disability is not listed under 38 C.F.R. § 3.309 (e), the Board must consider whether there is competent evidence that shows that the claimed condition was actually caused by the Veteran's active service, including herbicide exposure.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); Combee v. Brown, 34 F.3d 1039, 1042 (1994). 

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical evidence.  VA must also consider all favorable lay evidence of record.  See 38 U.S.C.A. § 5107(b) (West 2014); see also Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (a Veteran is competent to report on that of which he or she has actually observed and is within the realm of his or her personal knowledge).

Here, a diagnosis of squamous cell carcinoma of the neck is confirmed by the evidence of record.  More specifically, the Veteran was afforded a VA examination in May 2013, during which the examiner confirmed that the Veteran was diagnosed with squamous cell cancer of the neck in 1998, requiring surgery, radiation therapy, and antineoplastic chemotherapy.  The Veteran's private medical records also document a diagnosis of squamous cell carcinoma.  

The Veteran's STRs are negative for a diagnosis of squamous cell carcinoma.  The earliest diagnosis of squamous cell carcinoma is noted in the Veteran's post-service treatment records in 1998.

To the extent that the Veteran has stated that he has squamous cell carcinoma attributable to service, the Board finds that he is competent to report on his symptoms and that of which he has personal knowledge, but he is not competent to provide an opinion as to the etiology of his squamous cell carcinoma because such a question is not answerable by the application of knowledge within the realm of a lay person.  See Layno, 6 Vet. App. at 469-70; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Therefore, the Board finds that the Veteran is not competent to relate his squamous cell carcinoma to his service or to any incident therein, including exposure to Agent Orange.
 
The evidence of record otherwise includes a September 2016 medical opinion which indicates that the Veteran's squamous cell carcinoma was less likely than not incurred in or otherwise related to the Veteran's active military service, including exposure to Agent Orange.  The physician opined that it is unlikely that the Veteran's squamous cell carcinoma originated in his lungs.  The physician reasoned that the Veteran was diagnosed with metastatic cervical carcinoma of unknown primary (MCCUP) to the right neck, below the parotid tail and against the internal jugular vein, which is consistent with the right level IIA cervical lymph node region.  The physician noted that the Veteran had undergone a comprehensive clinical and radiographic exam, including endoscopy and cross-sectional imaging; a panendoscopy; and a tonsillar biopsy and no primary site was found.  The physician further reasoned that it is extremely unlikely that the Veteran's squamous cell carcinoma originated in his lungs based on the location of the Veteran's metastatic lymph node, the right level II cervical lymph node basin, and knowledge of lymphatic drainage patterns in the head and neck.  The physician opined that the primary carcinoma was most likely in the upper right head and neck region (and more specifically the oropharynx).  There is insufficient or inadequate evidence associating Agent Orange exposure with cancers of the oral cavity, pharynx, and nasal cavity.
  
Additionally, the physician reasoned that it has been very well established that cancers of the oral cavity and pharynx are associated with a significant smoking history.  The physician noted that the Veteran smoked approximately 1.5 packs per day for around 20 years and thus demonstrated a strong and well documented risk factor for his disease.  The physician also noted the possibility of HPV as another risk factor for oropharyngeal cancer based on the Veteran's younger age and cystic nodal metastasis (this risk factor has not been eliminated as it is unclear as to whether the Veteran's pathology was tested for the presence of HPV.)       

The Board acknowledges that the evidence of record includes an April 2011 letter from Dr. Daniel Halil which states that the Veteran's head and neck malignancy could possibly be related to exposure to Agent Orange; a June 2016 letter from Dr. Mark Round which states that the Veteran likely acquired squamous cell carcinoma as a result of Agent Orange exposure during the course of his military service; and  a July 2013 letter from Dr. Jorge Otoya which states that there is clear evidence that the right side of the neck is the primary site of the Veteran's metastic cancer.  However, these opinions lack rationales.  Further, the opinions from Dr. Halil and Dr. Round are speculative/ tentative in nature ("could possibly be related to exposure to Agent Orange"; "likely acquired" as a result of Agent Orange exposure.")  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical evidence that is speculative, general, or inconclusive in nature cannot support a claim.)       

After weighing the evidence, the Board finds that the September 2016 medical opinion is more probative with regard to the matter of the etiology of the Veteran's squamous cell carcinoma because the reviewing physician considered the Veteran's relevant medical history, provided a sufficiently detailed description of the condition, and provided analysis to support his opinions concerning the etiology of the condition.  See Stefl, 21 Vet. App. at 123-24; see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning, and neither an examination report nor a medical opinion are entitled to any weight if it contains only data and conclusions). 

The Board finds that the Veteran's squamous cell carcinoma of the neck did not have onset in service or within one year of his discharge from active service, and is not otherwise related to a period of active service; therefore service connection is not warranted.  There is no doubt to be resolved in this case.  See 38 U.S.C.A.         § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for squamous cell carcinoma of the neck, including as due to herbicide exposure, is denied.




____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


